Citation Nr: 0326797	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back injury.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claims folder was subsequently 
transferred to the RO in Portland, Oregon.  


REMAND

As set forth in the March 2003 decision, the Board found new 
and material evidence to reopen the claim for service 
connection for low back injury.  Thereafter, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development on that issue.  
Specifically, the Board attempted to secure the veteran's 
records from the Social Security Administration, which was 
unable to locate the requested information.  Following 
completion of development but before the case came before the 
Board for final appellate review, the U.S. Court of Appeals 
for the Federal Circuit issued its decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In that decision, the Court of 
Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 (West 2002).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained, which was inconsistent with 
the statute.  

In this case, the Board has not obtained any additional 
evidence that requires initial consideration by the RO.  
However, in correspondence dated in May 2003, the veteran's 
representative specifically asked that the appeal be remanded 
immediately to the RO in light of Disabled American Veterans 
v. Secretary of Veterans Affairs.  Therefore, a remand is 
ordered to ensure compliance with the wishes of the veteran's 
representative.

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran and 
his representative that the Social 
Security Administration was unable to 
locate any records associated with a 
disability claim and ask them to provide 
any additional information as to his 
disability claim that would be useful in 
securing these records, i.e., date of 
disability determination, dates of 
entitlement, etc.  The RO should afford 
the applicable opportunity to respond.  
If appropriate, the RO should take 
additional steps to secure the veteran's 
records from the Social Security 
Administration.  

2.  The RO should then readjudicate the 
claim for service connection for low back 
injury, to include consideration of new 
evidence, if any.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board offers no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


